internal_revenue_service number release date index number ----------------- ------------ ------------------------------------------------------ ---------------------------------------- -------------------------------- ty ------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ---------------- telephone number -------------------- refer reply to cc ita b04 plr-107163-15 date date -------------------------------------------------------------------------------- taxpayer corporation ---------------------------------------- partnership ------------------------------------------------------------------------- firm firm year ----------------------------- ------------------------ -------------------------- dear ----------------- this is in response to your undated letter received on date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedures and administration regulations for taxpayer to file an election under sec_168 of the internal_revenue_code facts taxpayer is wholly-owned by corporation a tax-exempt_entity taxpayer is also the general_partner of partnership a limited_partnership partnership completed and placed_in_service a low-income_housing project in year since taxpayer is wholly-owned by corporation taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 of the code therefore a portion of partnership’s depreciable_property is tax-exempt_use_property a designation of tax- exempt use property affects what depreciation partnership can take for its depreciable_property taxpayer may elect under sec_168 of the code not to be treated as a tax-exempt_entity for purposes of sec_168 this election must comply with sec_301_9100-7t of the regulations plr-107163-15 taxpayer intended to file the sec_168 election for year also partnership’s partnership_agreement required taxpayer to make the election under sec_168 during year as verified by firm in a sworn affidavit firm prepared taxpayer’s tax_return for year yet inadvertently failed to prepare the election and attach it to the return all relevant parties filed returns as if taxpayer had made the sec_168 election taxpayer retained firm to file taxpayer’s subsequent returns firm discovered that taxpayer had not made the election under sec_168 and informed taxpayer soon thereafter taxpayer requested relief under sec_301_9100-1 and sec_301_9100-3 of the regulations law sec_168 of the code provides that for purposes of sec_168 if any property which is not tax-exempt_use_property is owned by a partnership which has both a tax-exempt_entity and a person who is not a tax-exempt_entity as partners and any allocation to the tax-exempt_entity of partnership items is not a qualified_allocation then an amount equal to such tax-exempt entity’s proportionate share of such property shall be treated as tax-exempt_use_property sec_168 provides that for purposes of sec_168 any tax-exempt_controlled_entity shall be treated as a tax-exempt_entity sec_168 provides that for purposes of sec_168 a tax-exempt_controlled_entity may elect not to be treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity sec_301_9100-7t requires elections under sec_168 to be made by the due_date of the tax_return including extensions for the first taxable_year for which the election is to be effective under sec_301_9100-1 and sec_301_9100-3 and b the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election plr-107163-15 under sec_301_9100-3 the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money similarly if the tax consequences of more than one taxpayer are affected by the election the government’s interests are prejudiced if extending the time for making the election may result in the affected taxpayers in the aggregate having a lower tax_liability than if the election had been timely made analysis based on all of the facts and information submitted and the representations made taxpayer relied on a qualified_tax professional for making its election under sec_168 the tax professional failed to assure that taxpayer made a timely election therefore we conclude that taxpayer has acted reasonably and in good_faith as required under sec_301_9100-3 since all relevant parties filed returns as if taxpayer had made the election granting relief will not result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made therefore we also conclude that granting the requested relief will not prejudice the interests of the government ruling taxpayer is granted an extension of time of days from the date of this letter to file an amended_return for year making the election under sec_168 taxpayer must attach the aforementioned election and the information as set forth in sec_301 7t a to the amended_return taxpayer must also attach a copy of this letter to the amended_return in addition each tax exempt shareholder and beneficiary of taxpayer must attach a copy of the election statement and a copy of this letter to its federal_income_tax returns pursuant to sec_301_9100-7t alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that includes the required election statement and provides the date and control number of this letter_ruling caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion as to whether taxpayer qualifies to make the election set forth in sec_168 plr-107163-15 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely j peter baumgarten assistant to the branch chief branch office_of_chief_counsel income_tax accounting cc
